Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 9 and 11 through 21 (now renumbered Claims 1 - 20) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 15 are allowable because, although Chang discloses a mouse (Figure 3, #1), comprising: 
	a top surface (Figure 3, support for #13), 
	a touch sensor coupled to the top surface (Figure 3, #13), 
	a base (Figure 3, 1BS), 
	a radial movement sensor coupled to the base [0048], 
	a controller coupled to the touch sensor and the radial movement sensor (Figure 3, #123), 
	a memory coupled to the controller ([0036] “The processor 123 may … calculate a movement …” wherein the office finds a calculating processor necessarily discloses a memory in which the program directing the processing steps is stored), and 
	a casing that houses the top surface, the touch sensor, the base, the radial movement sensor, the controller, and the memory ([0028] “The optical mini-mouse 1 … includes a mouse case …”), the memory having instructions stored thereon that, upon execution by the controller, cause the mouse to: 
		in response to detection, by the touch sensor, of a force against the top surface, determine that the mouse is in a mouse mode of operation and: (a) identify a primary click if the force is equal to or greater than a first threshold and smaller than a second threshold, or (b) identify a secondary click if the force is equal to or greater than the second threshold ([0050] “… the finger detection module 13 may detect the click event … using a left key 131, a right key 132 and a roller 133 (as shown in FIG. 2B) of the conventional mouse, and the processor 123 then relatively controls a host 82 to display the corresponding operation on a display device 81, e.g. functions including the icon selection, screen scrolling …” wherein the office considers Chang’s finger detection module detecting the click event as corresponding with the claimed detection by the touch sensor of a force against the top surface and considers Chang’s processor controlling the host to display the corresponding operation such as icons selection as corresponding with the claimed determining the mouse is in a mouse mode), wherein the top surface comprises a touch sensitive surface configured to accommodate exclusively a single human finger ([0006] “In order to allow the mouse device to be carried easily, the industry has proposed a mini-mouse as shown in FIG. 1B. This kind of mini-mouse has a width smaller than 4 cm in order to be operated by a single finger thereon”); and 
		in response to detection, by the radial movement sensor, of radial movement of the casing ([0041] “… the optical mini-mouse 6 … includes a plurality of image sensors respectively configured to detect a rotation direction of the optical mini-mouse 6 with respect to the work surface S, and identify a rotation mode according to the rotation directions detected by different image sensors”), determine that the mouse is in a wheel mode of operation and translate a rotation of the casing into a rotation of an item in a radial menu ([0060] “… the rotation calculated by the optical mini-mouse 1 may be used to control two-phase parameters that have two changing direction, such as volume, zooming and scrolling”), and 
	although Pant discloses the item in a radial menu is rendered by an Information Handling System (HIS) via a Graphical User Interface (GUI) in a display based on the calibration ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …”), 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest calibrating the mouse using lateral sensors on the casing to determine a position of a finger on the top surface of the mouse.  

Claims 2 through 8, 11 through 14 and 16 through 21 are allowable for being dependent upon independent claims 1, 9 and 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622